Citation Nr: 1523519	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-33 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities, to include extraschedular consideration.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office(RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for entitlement to TDIU.  However, before the Board can make a determination on the merits, additional development is necessary.  

The Veteran seeks a total disability evaluation based on individual unemployability due to a service-connected disability.  The Veteran filed a claim in February 2012.  He reported that he last worked as a service technician in September 2004 and indicated that he left his position due to a heart condition.  He reported a high school education with no additional training.  He claims that he stopped working in 2004 due to fatigue from his heart condition.  He reported that he was no longer able to perform his duties necessary to maintain his employment.  At his VA examination in August 2012, the examiner noted that he is unable to lift and carry more than 40 pounds and only to about 30 feet.  The Veteran is also unable to push, pull or drag over more than 20 pounds.  The examiner notes that the Veteran was previously working as surveyor, which involved a lot of walking and currently he is only able to walk about 150 feet at a time.  

The Veteran underwent a second evaluation in January 2014 to determine whether or not his service condition precludes him from working.  The examiner diagnosed the Veteran with chronic ischemic heart disease with arteriosclerosis with stenosis, which requires the Veteran to take continuous medication.  It was noted that the Veteran suffers from fatigue and has METS level consistent with activities such as light yard work (weeding), mowing (using a power mower) and brisk walking.  This examiner noted that the Veteran's heart condition does affect his ability to work.  Lastly, the examiner noted that the Veteran is only able to accomplish daily activities of living by taking a nap in the morning and afternoon.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

The Veteran is service connection for coronary artery disease, status post coronary artery bypass graft evaluated as 60 percent disabling since July 2011; residual scars, status post coronary artery bypass graft with two abdominal drainage scars evaluated as noncompensable; and bilateral hearing loss evaluated as noncompensable.  The Veteran's overall disability rating is 60 percent effective July 2011.  The Veteran's combined rating has not 70 percent for any period of the appeal.  As such, the combined rating percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a) are not met and the Veteran may not be considered for TDIU on a scheduler basis.

Although the Veteran does not meet the rating requirements for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable because of his service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  Thus, in the present case, because there is evidence that the Veteran maybe unemployable due to service-connected disabilities, the issue of entitlement to a TDIU is being referred to the Director of the Compensation Service for the initial adjudication.


Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU to the Director of Compensation Service for consideration of assignment of an extraschedular rating for TDIU, pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file to the Director of VA's Compensation Service.

2.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




